          Case 1:21-mc-00078-JDB Document 5 Filed 06/18/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                 )
     UNITED STATES OF AMERICA,                   )
                                                 )       Criminal No. 1:21-CR-00236-JDB
                       v.                        )
                                                 )
   FEDERICO GUILLERMO KLEIN,                     )
                                                 )
                 Defendant.                      )
                                                 )

DEFENDANT’S RESPONSE TO APPLICATION FOR ACCESS TO VIDEO EXHIBITS

       Defendant Federico (a/k/a Freddie) Klein, by and through the undersigned counsel,

hereby responds to the Court’s June 14, 2021 Order, directing the government to respond to an

application for the production of certain video exhibits. For the reasons set forth herein, Mr.

Klein respectfully requests this Court deny the Request.

       Applicants Cable News Network, Inc., American Broadcasting Companies, Inc. d/b/a

ABC News, The Associated Press, Buzzfeed, Inc. d/b/a Buzzfeed News, CBS Broadcasting Inc.

o/b/o CBS News, Dow Jones & Company, Inc., publisher of the Wall Street Journal, The E.W.

Scripps Company, Gannett Co., Inc., Gray Media Group, Inc., Lost Angeles Times

Communications LLC, publisher of The Los Angeles Times, National Public Radio, Inc.,

NBCUniversal Media, LLC d/b/a NBC News, The New York Times Company, Pro Publica,

Inc., Tegna, Inc., and WP Company LLC, d/b/a The Washington Post (together, the “Press

Coalition”) request to access certain “Video Exhibits” referenced within the Government’s

Opposition to Defendant’s Motion for Review and Revocation of Detention Order (ECF No. 25)

as well as in the Court’s Memorandum Opinion related thereto (ECF No. 29). See Application

for Access to Video Exhibits, In re: Application for Access to Certain Sealed Video Exhibits,

1:21-mc-00078-JDB (June 1, 2021) (ECF No. 1) (“Application for Video Exhibits”).



                                              Page 1
          Case 1:21-mc-00078-JDB Document 5 Filed 06/18/21 Page 2 of 5




       In this case the Court has not been provided with any videos, let alone any video exhibits.

While the Government does reference certain videos in its opposition to Mr. Klein’s Motion, it

did not provide them to the Court in that or any other filing with the Court. And although the

Court referenced these videos in its Memorandum Opinion, it did so based on the Government’s

own representations either in its briefing or in its Statement of Facts attached to the underlying

criminal complaint in this action. See Memorandum Opinion at 3 (ECF No. 29) (“To the

government’s knowledge, Mr. Klein is not captured on any footage thereafter . . . .”); id. at 15

n.7 (“At the hearing, the government also referenced a video clip of Klein waving his hand in the

air while he was standing on the Capitol grounds.”); id. at 18 (“he is soon capturd on video

placing a different red hat on his head” (citing Statement of Facts at 10-13)).

       In its Response to the Press Coalition’s Application for Video Exhibits, the Government

characterizes the request as one for “video exhibits admitted into evidence during the detention

hearing in the above-captioned matter,” Response at 1 (ECF No. 35), that is neither what the

Press Coalition has requested nor were any videos actually entered into evidence at the hearing.

See 18 U.S.C. § 3142(f)(2) (“The rules concerning admissibility of evidence in criminal trials do

not apply to the presentation and consideration of information at the hearing.”).

       Even were the Court to conclude that it is in the possession of “video evidence” that must

be produced pursuant to Judge Howell’s Standing Order, Mr. Klein respectfully requests the

Court exercise its discretion in rejecting this request. Mr. Klein has been the subject of

significant media scrutiny since his arrest and initial detention and has routinely been

characterized in an unflattering manner, bordering a presumption of guilt in the court of public

opinion. The release of the videos referenced by the Government will most certainly be

prejudicial to Mr. Klein in the preparation of his defense as well as in ensuring that an impartial




                                              Page 2
          Case 1:21-mc-00078-JDB Document 5 Filed 06/18/21 Page 3 of 5




jury can ultimately weigh the evidence in this case. See United States v. Hubbard, 650 F.2d 293

(D.C. Cir. 1980) (“[T]he possibility of prejudice to the defendants by sensational disclosure is a

factor which may weigh in favor of denying immediate public access.”).

                                         CONCLUSION

       For the reasons set forth above, Mr. Klein respectfully requests this Court deny the Press

Coalition’s request Application for Video Exhibits.

                                [SIGNATURE ON NEXT PAGE]




                                              Page 3
        Case 1:21-mc-00078-JDB Document 5 Filed 06/18/21 Page 4 of 5




Dated: June 16, 2021             Respectfully submitted,

                                        /s/ Stanley E. Woodward, Jr.
                                 Stanley E. Woodward, Jr. (D.C. Bar No. 997320)
                                 BRAND WOODWARD, ATTORNEYS AT LAW
                                 1808 Park Road NW
                                 Washington, DC 20010
                                 202-996-7447 (telephone)
                                 202-996-0113 (facsimile)
                                 Stanley@BrandWoodwardLaw.com

                                 Kristin L. McGough (D.C. Bar No. 991209)
                                 LAW OFFICE OF KRISTIN L. MCGOUGH
                                 400 Fifth Street, NW
                                 Suite 350
                                 Washington, DC 20001
                                 202-681-6410 (telephone)
                                 866-904-4117 (facsimile)
                                 kristin@kmcgoughlaw.com

                                 Counsel for Defendant Federico Guillermo Klein
          Case 1:21-mc-00078-JDB Document 5 Filed 06/18/21 Page 5 of 5




                             FOR THE DISTRICT OF COLUMBIA

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  ) Criminal No. 1:21-CR-00236-JDB
         v.                                       )
                                                  )
 FEDERICO GUILLERMO KLEIN,                        )
                                                  )
                Defendant.                        )
                                                  )

                                 CERTIFICATE OF SERVICE

       On June 16, 2021, the undersigned hereby certifies that a true and correct copy of the

foregoing was electronically filed and served via the CM/ECF system, which will automatically

send electronic notification of such filing to the following registered parties:

               Kimberley Charlene Nielsen
               Jocelyn Bond
               U.S. Attorney’s Office
               555 4th Street, Northwest
               Washington, District of Columbia 20532



                                                    /s/ Stanley E. Woodward, Jr.
                                             Stanley E. Woodward, Jr. (D.C. Bar No. 997320)
                                             BRAND WOODWARD, ATTORNEYS AT LAW
                                             1808 Park Road NW
                                             Washington, DC 20010
                                             202-996-7447 (telephone)
                                             202-996-0113 (facsimile)
                                             Stanley@BrandWoodwardLaw.com

                                             Counsel for Defendant Federico Guillermo Klein
